SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 10, 2010 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 10, 2010, the Compensation Committee of the Board of Directors of Copano Energy, L.L.C. (“Copano”) approved 2010 target awards for officers under Copano’s Long-Term Incentive Plan.The target awards for named executive officers, as a percentage of base salary, are set forth below: Name Title Target Award Value R. Bruce Northcutt President and Chief Executive Officer 135% John A. Raber Executive Vice President 70% Douglas L. Lawing Executive Vice President, General Counsel and Secretary 70% Carl A. Luna Senior Vice President and Chief Financial Officer 70% Sharon J. Robinson Senior Vice President; President and Chief Operating Officer, Oklahoma and Rocky Mountains 70% The committee also approved an increase in Ms. Robinson’s annual base salary to $270,000 in connection with Ms. Robinson’s recent assumption of responsibility for Copano’s Rocky Mountains operating segment. Item 5.07 Submission of Matters to a Vote of Security Holders. On May11, 2010, Copano held its annual meeting of unitholders, at which unitholders elected seven directors to serve until Copano’s annual meeting in 2011 and approved a proposal to ratifythe Audit Committee’s selection of Deloitte & Touche LLP as Copano’s independentregistered public accounting firmfor 2010.The voting results are summarized below. Proposal One Election of Directors Nominee For Witheld Broker Non-Votes James G. Crump Ernie L. Danner Scott A. Griffiths Michael L. Johnson R. Bruce Northcutt T. William Porter William L. Thacker ProposalTwo Ratification of Audit Committee Selection of Independent Auditor For Against Abstain Broker Non-Votes — SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. May 14, 2010 By: /s/ Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary
